DETAILED ACTION
Applicant’s 04/18/2022 response to the previous 01/20/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 5, 7, and 9 as amended and/or filed on 04/18/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 26 September, 2018 (20180926).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application Number 2018180729, filed on 26 September, 2018 (20180926).

Response to Amendments/Arguments
Applicant’s 04/18/2022 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of the claim(s) as set forth in sections 11+ of said previous 01/20/2022 Office action have been fully considered and they are somewhat persuasive in that the rearrangement of the claim limitations must now be remapped to the previously cited prior art references and explained as expounded upon below.  
Therefore, the rejections have been withdrawn in order that new grounds of rejection can be made over the combination of the same previous references JP2006-044523A to Masaki et al. (Masaki) (provided with the 08/28/2019 IDS), JP2005-186866A to Toshiyuki (provided with the 10/20/2021 IDS) and JP2008-189008A to Ryusuke (provided with the 10/20/2021 IDS) as expounded upon below.
In response to Applicant’s 04/18/2022 arguments the following observations are made.  The Examiner has carefully considered Applicants 04/18/2022 arguments and they are unpersuasive with regard to what the references are relied upon to teach, accordingly the Examiner has expounded the explanation of what the references are considered as teaching.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As is here, the rejection of the claims is based on the teachings of the combination of Masaki, Toshiyuki and Ryusuke as explained below and response to the instant Office action should address the teachings of the combination of the references as explained below.  
Applicant’s 04/18/2022 arguments on pages 7+ that Masaki cannot control understeer and oversteer is untenable because Masaki clearly teaches pitch AND roll control that can absolutely control understeer and oversteer especially when considered in light of the teachings of Ryusuke as expounded upon in the rejection below.  
Further, Applicant’s 04/18/2022 allegation on page 9 that Ryusuke does not take into account the suppression of pitch motion is untenable because Ryusuke expressly teaches vehicle “posture” control and controlling the vehicle “attitude change” which is understood to include the pitch and roll of the vehicle since these are components of “posture” and “attitude”.  Regardless of that fact, since the rejection is based on the “combination” of references, Ryusuke is not relied upon to teach suppression of pitch motion because both Masaki and Toshiyuki clearly teach these limitations as expounded upon below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006-044523A to Masaki et al. (Masaki) (provided with the 08/28/2019 IDS) in view of JP2005-186866A to Toshiyuki (provided with the 10/20/2021 IDS) and further in view of JP2008-189008A to Ryusuke (provided with the 10/20/2021 IDS).   

Regarding claim 1 Masaki teaches in for example the Figure(s) reproduced immediately below:
FIGURE 1
    PNG
    media_image1.png
    465
    453
    media_image1.png
    Greyscale

FIGURE 2
    PNG
    media_image2.png
    454
    724
    media_image2.png
    Greyscale

FIGURE 5
    PNG
    media_image3.png
    603
    417
    media_image3.png
    Greyscale

FIGURE 7
    PNG
    media_image4.png
    464
    336
    media_image4.png
    Greyscale

FIGURE 10 
    PNG
    media_image5.png
    451
    733
    media_image5.png
    Greyscale

and associated descriptive texts a suspension control system for a vehicle having left and right front wheels and left and right rear wheels in Figure 7 above, comprising:  
5a variable damper 5 provided between a vehicle body and each of the left front wheel, the right front wheel, the left rear wheel and the right rear wheel in Fig. 1 as explained in for example, paras:
“As shown in FIG. 1, a suspension S that suspends wheels W of a four-wheel automobile is connected in series so that a suspension arm 3 that supports a knuckle 2 in a vertically movable manner is connected to a vehicle body 1, and the suspension arm 3 and the vehicle body 1 are connected. Are provided with a damper 4, an actuator 5, and a damper mount rubber 6, and a coil spring 7 that connects the suspension arm 3 and the vehicle body 1. The damper 4 includes a cylinder 8 having a lower end supported by the suspension arm 3, a piston 9 slidably fitted into the cylinder 8, and a piston rod 10 extending upward from the piston 9, and the actuator 5 includes a piston It is comprised from the core 11 which connects the upper end of the rod 10, and the lower end of the damper mount rubber 6, and the coil 12 arrange | positioned so that the outer periphery of the core 11 may be enclosed. The damper 4 is a well-known hydraulic type, and generates a load (damping force) corresponding to the moving speed when the piston 9 moves inside the cylinder 8 filled with oil.
 The electronic control unit U that controls the operation of the actuator 5 includes a signal from the sprung acceleration sensor 13 that detects the sprung acceleration, a damper displacement sensor 14 that detects the displacement (stroke) of the damper 4, and the lateral acceleration of the vehicle. A signal from the lateral acceleration sensor 15 that detects the vehicle acceleration and a signal from the longitudinal acceleration sensor 16 that detects the longitudinal acceleration of the vehicle are input, and the electronic control unit U controls the current supplied to the damper 4 based on these signals. Thus, the damping force can be arbitrarily changed.” (Emphasis added); 

a ground contact load computation unit configured to compute a front wheel target ground contact load and a rear wheel target ground contact load according to a fore and aft acceleration, known in the art as “pitch” of the vehicle body and is taught by the “pitch control” by the ”pitch posture control unit M3” as explained in for example para:
“As shown in FIG. 2, the electronic control unit U includes a skyhook ride control unit M1, a roll posture control unit M2, a pitch posture control unit M3, a target current calculation unit M4, and an unsprung control unit M5. Prepare. The sprung acceleration output from the sprung acceleration sensor 13 is integrated by the integrating means 21 to become a sprung vertical speed and is input to the skyhook riding comfort control unit M1. The damper displacement output from the damper displacement sensor 14 is directly input to the unsprung control unit M5, and is differentiated by the differentiating means 22 to become the damper speed, and is input to the skyhook riding comfort control unit M1 and the unsprung control unit M5. . The lateral acceleration output from the lateral acceleration sensor 15 is differentiated by the differentiating means 23 to become a lateral acceleration differential value, which is input to the roll posture control unit M2. The longitudinal acceleration output by the longitudinal acceleration sensor 16 is differentiated by the differentiating means 24 to become a longitudinal acceleration differential value, which is input to the pitch attitude control unit M3.”(Emphasis added);
  
10a contact load distribution unit (in claim 2, i.e. Attitude control means (M2, M3)) configured to compute target ground contact loads of the left and right front wheels by varying a distribution of the front wheel target ground contact load between the left front wheel and the right front wheel in Fig. 7 above and paras:
“FIG. 7 shows the lateral acceleration when the vehicle lane changes from the left lane to the right lane and the lateral acceleration differential value obtained by differentiating the lateral acceleration. (1) to (5) on the time axis are shown in FIG. This corresponds to (1) to (5) of the behavior of the vehicle that changes lanes.
  In (1), (3), (5) where the lateral acceleration is zero, the vehicle body 1 is not rolled. In (2) during a right turn, the vehicle body 1 rolls to the left by centrifugal force and is turning left. In (4), the vehicle body 1 rolls to the right side due to centrifugal force. At this time, by generating a roll control target load Ft in the damper 4, the roll of the vehicle body 1 to the outside in the turning direction is suppressed and the posture of the vehicle is changed. It can be stabilized.” (Emphasis added), and 

to compute target ground contact loads of the left and right rear wheels by varying a distribution of the rear wheel target ground contact load between the left rear wheel and 15the right rear wheel, according to a direction and a magnitude of the fore and aft acceleration i.e. “pitch”  using “a pitch posture control unit M3”, and/or a direction and a magnitude of a lateral acceleration, i.e. “roll” using “a roll posture control unit M2”, of the vehicle body as explained above as set forth in Fig. 5 steps S5-S7 in claim 2:
“An actuator (5) for changing the damping force of the damper (4) of the suspension (S) for suspending the wheel (W) from the vehicle body (1);Attitude control means (M2, M3) for calculating parameters for controlling the attitude of the vehicle including the roll or pitch; Riding comfort control means (M1) for calculating parameters for controlling the riding comfort of the vehicle by suppressing vibration transmission from the road surface; Adding means (28) for controlling the damping force of the damper (4) by adding the parameters calculated by the posture control means (M2, M3) and the parameters calculated by the riding comfort control means (M1)”; and

Para:
“In step S1 of the flowchart of FIG. 5, the lateral acceleration is detected by the lateral acceleration sensor 15, the lateral acceleration is differentiated by the differentiating means 23 in step S2, and the rate of change in lateral acceleration is calculated. In step S3, the roll posture control unit M2 is calculated. The roll control target load is calculated by (proportional constant) × (lateral acceleration differential value). In step S4, the damper displacement sensor 14 detects the damper displacement, and in step S5, the damper displacement is differentiated by the differentiating means 22 to calculate the damper speed. In subsequent step S6, the target current calculation unit M4 to which the roll control target load and the damper speed are input retrieves the roll control current from the map shown in FIG. 6, and outputs the roll control current to the adding means 25 in step S7. .” 

a damping force computation unit (i.e. Adding means (28)) configured to set a target damping force of each variable damper according to the target ground contact loads of the front wheels 20and the rear wheels:
 “; Adding means (28) for controlling the damping force of the damper (4) by adding the parameters calculated by the posture control means (M2, M3) and the parameters calculated by the riding comfort control means (M1)”;”

and when the vehicle is accelerating while turning a curve as shown in Fig. 7, wherein it is understood that given the Broadest Reasonable Interpretation (BRI) the vehicle is at least experiencing “lateral acceleration”, the contact load distribution unit is configured to set the target ground contact load of the front wheel on an outer side of the curve to be greater than the target ground contact load of the front wheel on an inner side of the curve as explained in Fig. 7, times axis 1-3 and 3-5 and Fig. 5 steps S1-S7 as explained in for example, para:
“  FIG. 7 shows the lateral acceleration when the vehicle lane changes from the left lane to the right lane and the lateral acceleration differential value obtained by differentiating the lateral acceleration. (1) to (5) on the time axis are shown in FIG. This corresponds to (1) to (5) of the behavior of the vehicle that changes lanes.
  In (1), (3), (5) where the lateral acceleration is zero, the vehicle body 1 is not rolled. In (2) during a right turn, the vehicle body 1 rolls to the left by centrifugal force and is turning left. In (4), the vehicle body 1 rolls to the right side due to centrifugal force. At this time, by generating a roll control target load Ft in the damper 4, the roll of the vehicle body 1 to the outside in the turning direction is suppressed and the posture of the vehicle is changed. It can be stabilized.
  At this time, if the roll control target load Ft of the damper 4 is determined based on the lateral acceleration in order to control the roll angle of the vehicle body 1, the lateral acceleration changes in substantially the same phase as the roll angle. There may be a delay in control. When attention is paid to the graph of FIG. 7, the absolute value of the lateral acceleration differential value is maximized at point a prior to the timing at which the leftward lateral acceleration is maximized in (2), and the rightward lateral acceleration is maximized in (4). The absolute value of the lateral acceleration differential value is maximized at point b prior to timing. In this way, focusing on the fact that the phase in which the lateral acceleration differential value changes precedes the phase in which the lateral acceleration changes, the roll control target load Ft of the damper 4 proportional to the lateral acceleration differential value is set. By doing so, the damping force of the damper 4 can be controlled without a time delay to further stabilize the posture of the vehicle and to achieve both accurate posture control and riding comfort.“, 

and the contact load distribution unit is configured to increase a difference between the target ground contact loads of the left and right front wheels with an increase in the fore and aft acceleration (i.e. longitudinal acceleration also known as pitch) and/or the lateral acceleration (roll) as explained above in relation to Fig. 7 points 2 and 4, the “a roll posture control unit M2, a pitch posture control unit M3,” and para:
“The electronic control unit U that controls the operation of the actuator 5 includes a signal from the sprung acceleration sensor 13 that detects the sprung acceleration, a damper displacement sensor 14 that detects the displacement (stroke) of the damper 4, and the lateral acceleration of the vehicle. A signal from the lateral acceleration sensor 15 that detects the vehicle acceleration and a signal from the longitudinal acceleration sensor 16 that detects the longitudinal acceleration of the vehicle are input, and the electronic control unit U controls the current supplied to the damper 4 based on these signals. Thus, the damping force can be arbitrarily changed”.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 


While it is considered that Masaki teaches the invention as claimed and explained above, if Applicant is of the opinion that Masaki fails to expressly disclose “the vehicle is accelerating while turning a curve “, “a ground load distribution control” or “a damping force computation unit” configured to set a target damping force of each variable damper according to the target ground contact loads of the front wheels 20and the rear wheels then resort may be had to the teachings of Toshiyuki including for example, only the ABSTRACT:
“PROBLEM TO BE SOLVED: To carry out grounding load distribution control without requiring large energy, in a vehicle suspension device. <P>SOLUTION: The vehicle suspension device is provided with suspension cylinders 30, 32, 34, 36; first and second controlling cylinders 38, 40; a first lever 42; and a right and left grounding load distribution controlling portion 18 including a first rotation fulcrum moving device 44. When load movement in a fore-and-aft direction occurs in a vehicle, a rotation fulcrum of the first lever 42 is moved to control the load distribution among a left front wheel 10 and a right front wheel 12, and a left rear wheel 14 and a right rear wheel 16. The vehicle suspension device is further provided with the suspension cylinders 30, 32, 34, 36; third and fourth controlling cylinders 150, 152; a second lever 154; and a fore and aft grounding load controlling portion including a second rotation fulcrum moving device 156. When load movement in a lateral direction occurs in the vehicle, a rotation fulcrum of the second lever 154 is moved to control the load distribution among the left front wheel 10 and the left rear wheel 14, and the right front wheel 12 and the right rear wheel 16. The load moving amount occurred in the vehicle is suitably distributed. Therefore, the grounding load of the wheels is controlled to be required amount.” 

And paras:

“In addition, the vehicle suspension system including the left and right ground load distribution control unit and the front and rear ground load distribution control unit can perform not only the left and right ground load distribution control but also the front and rear ground load distribution control. If both load movements in the direction occur, the loads on the plurality of wheels can be controlled to a desired magnitude. While the vehicle is braking or accelerating or turning, it is often necessary to control the contact load of a specific wheel to a desired magnitude, and the present invention has high practical value. is there. In addition, when braking or acceleration is performed during turning, it is highly necessary to set the ground load of a plurality of wheels to a desired magnitude, and the present invention that enables this is of higher practical value. 

As described above, the load distribution to the left front wheel 10 and the right front wheel 12 and the left rear wheel 14 and the right rear wheel 16 can be changed according to the position of the first rotation fulcrum. In this case, by appropriately setting the position of the first rotation fulcrum, the distribution of the load movement amount to the left and right wheels is controlled, and at least one wheel is utilized using the load movement while maintaining the vehicle body in a stable posture. Can be made equal to the target load (desired load). The load movement in the front-rear direction occurs when the vehicle accelerates or decelerates and generates a pitch moment in the vehicle body. Therefore, the distribution control of the load movement amount in the front-rear direction is controlled by the pitch stiffness distribution to the left and right suspension devices of the vehicle. In the present embodiment, the left and right ground load distribution control unit 18 constitutes a pitch stiffness distribution control unit that controls the left and right pitch stiffness distribution of the vehicle.”

Claims 1 and 2:
“A suspension system for a vehicle having four front, rear, left and right wheels,A vehicle suspension apparatus comprising a left and right ground load distribution control unit that controls load distribution to a left front wheel and a right front wheel, and a left rear wheel and a right rear wheel when a load movement in the front-rear direction occurs in the vehicle.
The left and right ground load distribution control unit determines the actual ground load difference in one of the left wheel pair consisting of the left front wheel and the left rear wheel and the right wheel pair consisting of the right front wheel and the right rear wheel, from the ground load difference in the neutral state. 

2 The vehicle suspension apparatus according to claim 1, further comprising a left-right reciprocal control unit configured to decrease the absolute value of the change amount in the other when the absolute value of the change amount of the second is increased.“

Accordingly, the prior art references teach all of the claimed elements were known elements.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, control of the vehicle suspension is considered an equivalent technique.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here Toshiyuki is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as preventing the pitch and or roll of a vehicle while accelerating in a turn.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of controlling the contact load of a specific wheel to a desired magnitude when a vehicle is braking (which is negative acceleration) or positively accelerating in a turn with a “high practical value” as taught by Toshiyuki para:
“  In addition, the vehicle suspension system including the left and right ground load distribution control unit and the front and rear ground load distribution control unit can perform not only the left and right ground load distribution control but also the front and rear ground load distribution control. If both load movements in the direction occur, the loads on the plurality of wheels can be controlled to a desired magnitude. While the vehicle is braking or accelerating or turning, it is often necessary to control the contact load of a specific wheel to a desired magnitude, and the present invention has high practical value. is there. In addition, when braking or acceleration is performed during turning, it is highly necessary to set the ground load of a plurality of wheels to a desired magnitude, and the present invention that enables this is of higher practical value.” (Emphasis added). 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact load of each wheel of Masaki would be controlled to the desired magnitude when accelerating in a curve. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiyuki to the prior art of Masaki as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

The combination of Masaki and Toshiyuki above does not appear to expressly disclose wherein the front wheels are drive wheels, however Toshiyuki does expressly teach increasing the ground load of a “rear-wheel drive vehicle” based on the coefficient of friction on a road surface in for example para:
“For example, if the vehicle is a rear-wheel drive vehicle, the road surface is a straddling road, the vehicle goes straight on a road surface with a low coefficient of friction on the left side and a high coefficient of friction on the right side, accelerates, and there is no turn The load moves toward the left and right rear wheels 14, 16, but the driving force of the left rear wheel 14 is insufficient because the coefficient of friction on the left side of the road surface is low. In order to increase the driving force of the left rear wheel 14, the ground contact load may be increased. If the target ground load set for the left rear wheel 14 is large and the left wheel target longitudinal load distribution is greater than 1, The first rotation fulcrum is moved outward beyond the axis of the first control cylinder 38, the ground load on the left rear wheel 14 is greatly increased, and a large driving force is obtained.”

The Examiner considers that the combination of Masaki and Toshiyuki would operate in the same manner claimed whether driven from the front or rear wheels.  However the combination of Masaki and Toshiyuki above does not appear to expressly disclose that the front wheels are drive wheels.

Ryusuke teaches in for example, the figures below:

    PNG
    media_image6.png
    445
    662
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    465
    578
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    441
    684
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    418
    661
    media_image9.png
    Greyscale

That it was known in the art that front wheels of a vehicle can be drive wheels in for example, para:
“ In the first to third embodiments, the vehicle stability control device controls the distribution of driving force for the rear wheels 2L, 2R. However, the present invention also applies to the front wheels 3L, 3R. Thus, the present invention can be similarly applied to a device that controls driving force distribution or a device that controls driving force distribution for the front and rear four wheels.”,

 	and when the vehicle is accelerating while turning a curve as shown in the figures above and explained in para:
“In normal suspension control, the suspension control device is equipped with an actuator such as a hydraulic cylinder for adjusting the vehicle height and a damping force adjustment type hydraulic shock absorber for each wheel, and an acceleration sensor, throttle position sensor, brake sensor, vehicle Based on signals from various sensors such as a high sensor and a steering angle sensor, the vehicle's posture is detected by adjusting the vehicle height, damping force, and spring force for each wheel according to the driving state. In addition, it controls the vibration and improves the handling stability and ride comfort.”,

the contact load distribution unit is configured to set the target ground contact load of the front wheel on an outer side of the curve to be greater than the target ground contact load of 15the front wheel on an inner side of the curve during and understeer depending on the vehicles running condition in for example figures 1-4, 7-9 and paragraphs [0011-22. 29-33] 
“Further, at the time of understeer, as shown in FIG. 2, the driving force distribution to the rear wheel 2R outside the turning of the vehicle 1 is increased and the driving force distribution to the rear wheel 2L inside the turning is decreased. Thereby, the yaw moment of turning inward can be generated in the vehicle 1, and understeer can be canceled and the stability of the vehicle can be improved. At this time, the driving force distribution for the front wheel 3R outside the turn may be increased and the driving force distribution for the front wheel 3L inside the turn may be decreased. In FIG. 2, the arrow indicates the turning direction (left turning).

In this way, by controlling the driving force distribution to the left and right wheels according to the traveling state, oversteer and understeer can be eliminated and the steering stability can be improved without decelerating the vehicle speed.”

“For wheels whose driving force distribution has been increased by the operation of the vehicle stability control device, the suspension control device operates the actuator in the extension direction (in the direction of increasing the vehicle height) to cause wheel load (ground contact load between the wheel and the road surface). Increase. That is, at the time of oversteer, as shown in FIG. 1, the actuator is operated in the extending direction with respect to the rear wheel 2L inside the turn to increase the wheel load (note that the driving force is distributed to the front wheel 3L inside the turn). Is increased, the actuator is operated in the extending direction with respect to the front wheel 3L inside the turn to increase the wheel load). Further, at the time of understeer, as shown in FIG. 2, the actuator is operated in the extending direction with respect to the rear wheel 2R on the outer side of the turn to increase the wheel load (note that the driving force distribution is applied to the front wheel 3R on the outer side of the turn). If it is increased, the actuator is actuated in the extending direction with respect to the front wheel 3R outside the turn to increase the wheel load).”
and claim 1:
“Vehicle stability control that increases vehicle stability by increasing the distribution of driving force to the inner wheel during turning, and increasing the distribution of driving force to the outer wheel during understeer, depending on the vehicle's running conditions Equipment,A suspension control device for controlling the posture of the vehicle body by adjusting the vehicle height with an actuator for each wheel according to the running state of the vehicle,The vehicle suspension control apparatus, wherein the suspension control apparatus increases a wheel load by increasing a vehicle height with respect to a wheel whose driving force distribution is increased by the vehicle stability control apparatus.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, front-wheel drive is an equivalent technique of driving a vehicle as is the control of the suspension system.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here Ryusuke is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned such as preventing understeer in a front wheel drive vehicle.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of preventing understeer in a front wheel drive vehicle by controlling the contact load, i.e. the “wheel load” AND “distribution force”, i.e. acceleration of EACH wheel of a vehicle to control the posture of the body of a front-wheel drive vehicle during turning to “improve traveling performance” as taught by Ryusuke:

 “The present invention has been made in view of the above points, and integrates a vehicle stability control device and a suspension control device, which enhance vehicle stability by controlling the distribution of driving force to each wheel, and It is an object of the present invention to provide an integrated vehicle control device that can improve traveling performance.” (Emphasis added). 

“Further, at the time of understeer, as shown in FIG. 2, the actuator is operated in the extending direction with respect to the rear wheel 2R on the outer side of the turn to increase the wheel load (note that the driving force distribution is applied to the front wheel 3R on the outer side of the turn). If it is increased, the actuator is actuated in the extending direction with respect to the front wheel 3R outside the turn to increase the wheel load).”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact/wheel load of each wheel of the combination of Masaki and would be controlled during accelerating into a turn to improve traveling performance as taught by Ryusuke. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ryusuke to and modify the prior art combination of Masaki and Toshiyuki as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
15

Regarding claim 5 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Masaki, Toshiyuki and Ryusuke teach all of the newly added limitations in addition to the original claim limitations such as when the vehicle is decelerating while turning a curve see the teachings of Toshiyuki para:
“  In addition, the vehicle suspension system including the left and right ground load distribution control unit and the front and rear ground load distribution control unit can perform not only the left and right ground load distribution control but also the front and rear ground load distribution control. If both load movements in the direction occur, the loads on the plurality of wheels can be controlled to a desired magnitude. While the vehicle is braking or accelerating or turning, it is often necessary to control the contact load of a specific wheel to a desired magnitude, and the present invention has high practical value. is there. In addition, when braking or acceleration is performed during turning, it is highly necessary to set the ground load of a plurality of wheels to a desired magnitude, and the present invention that enables this is of higher practical value.” (Emphasis added

the contact load distribution unit is configured to set the target ground contact load of the frontF2575US 35468-172wheel on an inner side of the curve to be greater than the target ground contact load of the front wheel on an outer side of the curve see the teachings of Ryusuke with regard to braking during a turn and oversteering conditions as explained in paras:
The vehicle integrated control device performs the above-described individual control of the vehicle stability control device and the suspension control device, and performs integrated control as follows.For wheels whose driving force distribution has been increased by the operation of the vehicle stability control device, the suspension control device operates the actuator in the extension direction (in the direction of increasing the vehicle height) to cause wheel load (ground contact load between the wheel and the road surface). Increase. That is, at the time of oversteer, as shown in FIG. 1, the actuator is operated in the extending direction with respect to the rear wheel 2L inside the turn to increase the wheel load (note that the driving force is distributed to the front wheel 3L inside the turn). Is increased, the actuator is operated in the extending direction with respect to the front wheel 3L inside the turn to increase the wheel load). Further, at the time of understeer, as shown in FIG. 2, the actuator is operated in the extending direction with respect to the rear wheel 2R on the outer side of the turn to increase the wheel load (note that the driving force distribution is applied to the front wheel 3R on the outer side of the turn). If it is increased, the actuator is actuated in the extending direction with respect to the front wheel 3R outside the turn to increase the wheel load). “

and the contact load distribution unit is configured to increase a difference between the target ground contact loads of the left and right front wheels with an increase in a fore and aft deceleration, i.e. pitch and/or a lateral deceleration, i.e. roll see the teachings of Masaki and Toshiyuki with regard to inter alia Fig. 7, points 2 and 4, and the “a roll posture control unit M2, a pitch posture control unit M3,” in the obvious rejection of corresponding parts of claim 1 above incorporated herein by reference.    

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiyuki and Ryusuke to and modify the prior art of Masaki, as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that the combination of Masaki, Toshiyuki and Ryusuke teach all of the newly added limitations in addition to the original claim limitations such as wherein the front wheels 10are drive wheels ( is taught by Ryusuke above), and when the vehicle is accelerating while turning a curve and an understeering condition arises, the contact load distribution unit is configured to set the target ground contact load of the rear wheel on an inner side of the curve to be greater than the ground contact load of the rear wheel on an outer side of the curve “ see the teachings of Ryusuke “at the time of oversteer, as shown in FIG. 1, the actuator is operated in the extending direction with respect to the rear wheel 2L inside the turn to increase the wheel load “ and the obviousness to combine in claim 1 above incorporated herein.  See for example, Ryusuke paras:
“The vehicle integrated control device performs the above-described individual control of the vehicle stability control device and the suspension control device, and performs integrated control as follows.For wheels whose driving force distribution has been increased by the operation of the vehicle stability control device, the suspension control device operates the actuator in the extension direction (in the direction of increasing the vehicle height) to cause wheel load (ground contact load between the wheel and the road surface). Increase. That is, at the time of oversteer, as shown in FIG. 1, the actuator is operated in the extending direction with respect to the rear wheel 2L inside the turn to increase the wheel load (note that the driving force is distributed to the front wheel 3L inside the turn). Is increased, the actuator is operated in the extending direction with respect to the front wheel 3L inside the turn to increase the wheel load). Further, at the time of understeer, as shown in FIG. 2, the actuator is operated in the extending direction with respect to the rear wheel 2R on the outer side of the turn to increase the wheel load (note that the driving force distribution is applied to the front wheel 3R on the outer side of the turn). If it is increased, the actuator is actuated in the extending direction with respect to the front wheel 3R outside the turn to increase the wheel load).

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiyuki and Ryusuke to and modify the prior art of Masaki, as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 9 and the limitation the 
20


suspension control system according to claim 7, when the vehicle is decelerating while turning a curve see the teachings of Toshiyuki para:
“  In addition, the vehicle suspension system including the left and right ground load distribution control unit and the front and rear ground load distribution control unit can perform not only the left and right ground load distribution control but also the front and rear ground load distribution control. If both load movements in the direction occur, the loads on the plurality of wheels can be controlled to a desired magnitude. While the vehicle is braking or accelerating or turning, it is often necessary to control the contact load of a specific wheel to a desired magnitude, and the present invention has high practical value. is there. In addition, when braking or acceleration is performed during turning, it is highly necessary to set the ground load of a plurality of wheels to a desired magnitude, and the present invention that enables this is of higher practical value.” (Emphasis added
 
the contact load distribution unit is configured to set the target ground contact load of the rear wheel on an outer side of the curve to be greater than the ground contact load of the rear wheel on an inner side of the curve see the teachings of Ryusuke with regard to oversteering “at the time of oversteering, as shown in FIG. 7, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2L on the inside of the turn” and the obviousness to combine in claims 1 and 7 above incorporated herein.  See for example, Ryusuke paras:
“Here, the maximum frictional force on the road surface of the wheel is determined by the product of the friction coefficient between them and the wheel load. During turning, lateral acceleration acts on the vehicle body and the wheel load on the wheel inside the turning In particular, since the wheel load tends to be insufficient with respect to the increase in the driving force distribution in the above-described oversteer control, the effect of increasing the wheel load by the suspension control device is obtained. large.


That is, at the time of oversteering, as shown in FIG. 7, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2L on the inside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2R, 3L, and 3R in which the other driving force distribution is not increased. Further, at the time of understeering, as shown in FIG. 8, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2R on the outside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2L, 3L, and 3R in which the driving force distribution is not increased. 7 and 8, the arrow indicates the turning direction (left turning).”

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiyuki and Ryusuke to and modify the prior art of Masaki, as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 4761022 A to Ohashi; Kaoru et al. teaches inter alia an active chassis system that load shifting realizes stable turning under various circumstances during under and oversteering in turns that would be obvious to combine with the references above in for example the ABSTRACT:

“Provided is a so-called active suspension controller for a vehicle especially effective during turning. The controller comprises: an actuator provided between the body and every wheel of the vehicle; sensors for a turning condition of the vehicle, here the turning condition including a steering angle, vehicle speed, yaw rate and others; and a control apparatus responsive to the sensed turning condition for driving the actuators in order to control the allotment ratio between the front and the rear axles of the load shift between the right and the left wheels. The allotted load shift realizes stable turning under various circumstances.
CN 107499082 A to MUNZERT teaches inter alia an active chassis system that reduces the wheel load during turns that would be obvious to combine with the references above in for example paras:
“feature of another preferred embodiment of the method, when the shunting one bend inside the front wheel as compared with a curve outer side of front wheel reduce wheel load to be forced to a circular track on the circular track of the circular track and the front wheel of the outside of the bend are concentric. Thus, advantageously, only by the front wheel of the curve outside to determine the turning circle of the motor vehicle when the shunting. the front wheel of the inside of the bend to follow the forced circular track of the circular track is concentric with the circular track of front wheel of the outside of the curve.

feature of another preferred embodiment of the method is characterized in that the active chassis system the following control: making the chassis and increasing the second diagonal wheel pair of wheel load, so as to reduce the first diagonal wheel pair of the wheel load. so as to realize the front wheel first wheel pair has a smaller wheel load and can therefore be relatively light and small noise slipping or sliding. Because the reduced wheel load, reduces the width of the tire friction effect between the tyre and the ground of the front wheel of the wheel load is reduced.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220707